DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11005636. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipated the claims as shown in the following:

Instant application
Patent 11005636
1. A method of transmitting channel state information (CSI) by a user equipment (UE) in a communication system, the method comprising: receiving, from a base station (BS), configuration information via radio resource control (RRC) signaling, the configuration information comprising information indicating whether CSI feedback based on a non-coherent joint transmission (NCJT) mode is configured to the UE; generating at least one CSI in case that the CSI feedback based on the NCJT mode is 




3. The method of claim 1, wherein the second CSI is generated using a correlation between the first CSI and the second CSI.
4. The method of claim 2, wherein the first CSI comprises non-compressed CSI, and the second CSI comprises compressed CSI, and wherein the second CSI comprises CSI compressed by Slepian-Wolf coding.
4. The method of claim 1, wherein the second CSI comprises CSI compressed by Slepian-Wolf coding.

5. The method of claim 1, wherein each of the first CSI and the second CSI includes at least one of a channel quality information (CQI), a precoding matrix indicator (PMI), or a rank indicator (RI).
6. A user equipment (UE) that transmits channel state information (CSI) in a communication system, the UE comprising: a transceiver configured to receive, from a base station (BS), configuration information via radio resource control (RRC) signaling, the configuration information comprising information indicating whether CSI feedback based on a non-coherent joint transmission (NCJT) mode is configured to the UE; and a processor configured to generate at least one CSI in case that the CSI feedback based on the NCJT mode is configured by the configuration information, and transmit, to the BS, the generated CSI.
6. A user equipment (UE) that transmits channel state information (CSI) in a communication system, the UE comprising: a transceiver configured to receive, from a base station (BS), configuration information via radio resource control (RRC) signaling, the configuration information comprising information indicating whether CSI feedback based on a non-coherent joint transmission (NCJT) mode is configured to the UE; and a processor configured to generate a first CSI and a second CSI, in response to identifying that the CSI feedback based on the NCJT mode is configured by the configuration information, and transmit, to the BS, the first CSI and the second CSI, wherein, in case that the CSI feedback based on the NCJT mode is configured, the configuration information includes information configuring two CSI reference signal (CSI-RS), resources and information configuring at 

6. A user equipment (UE) that transmits channel state information (CSI) in a communication system, the UE comprising: a transceiver configured to receive, from a base station (BS), configuration information via radio resource control (RRC) signaling, the configuration information comprising information indicating whether CSI feedback based on a non-coherent joint transmission (NCJT) mode is configured to the UE; and a processor configured to generate a first CSI and a second CSI, in response to identifying that the CSI feedback based on the NCJT mode is configured by the configuration information, and transmit, to the BS, the first CSI and the second CSI, wherein, in case that the CSI feedback based on the NCJT mode is configured, the configuration information includes information configuring two CSI reference signal (CSI-RS), resources and information configuring at 

7. The UE of claim 6, wherein the first CSI comprises non-compressed CSI, and the second CSI comprises compressed CSI, and wherein the second CSI is compressed using a correlation between the first CSI and the second CSI.	
9. The UE of claim 7, wherein the first CSI comprises non-compressed CSI, and the second CSI comprises compressed CSI, and wherein the second CSI comprises CSI compressed by Slepian-Wolf coding.
8. The UE of claim 6, wherein the second CSI comprises CSI compressed by Slepian-Wolf coding.
10. The UE of claim 6, wherein each of the at least one CSI includes at least one of a channel quality information (CQI), a precoding matrix indicator (PMI), or a rank indicator (RI).
9. The UE of claim 6, wherein each of the first CSI and the second CSI includes at least one of a channel quality information (CQI), a precoding matrix indicator (PMI), or a rank indicator (RI).
11. A method of receiving channel state information (CSI) by a base station (BS) in a communication system, the method comprising: transmitting, to a user equipment (UE), configuration information via radio resource 




12. The method of claim 10, wherein the second CSI is generated using a correlation between the first CSI and the second CSI.

13. The method of claim 10, wherein the second CSI comprises CSI compressed by Slepian-Wolf coding.
15. The method of claim 11, wherein each of the at least one CSI includes at least one of a channel quality information (CQI), a precoding matrix indicator (PMI), or a rank indicator (RI).
14. The method of claim 10, wherein each of the first CSI and the second CSI includes at least one of a channel quality information (CQI), a precoding matrix indicator (PMI), or a rank indicator (RI).
16. A base station (BS) that receives channel state information (CSI) in a communication system, the BS comprising: a transceiver configured to transmit, to a user equipment (UE), configuration information via radio resource control (RRC) signaling, the configuration information comprising information indicating whether a CSI feedback based on a non-coherent joint transmission, NCJT, mode is configured to the UE, and receive at least one CSI from the UE in case that the CSI feedback based on the NCJT mode is configured to the UE by the configuration information; and a processor configured to 


15. An apparatus of a base station (BS) that receives channel state information (CSI) in a communication system, the apparatus comprising: a transceiver configured to transmit, to a user equipment (UE), configuration information via radio resource control (RRC) signaling, the configuration information comprising information indicating whether a CSI feedback based on a non-coherent joint transmission, NCJT, mode is configured to the UE; and a processor configured to process a first CSI and second CSI, wherein, in case that the CSI feedback based on the NCJT mode is configured, the configuration information includes information configuring two CSI reference signal, CSI-RS, resources and information configuring at least one CSI interference measurement, CSI-IM, 

16. The apparatus of claim 15, wherein the first CSI comprises non-compressed CSI, and the second CSI comprises compressed CSI, and wherein the second CSI is compressed using a correlation between the first CSI and the second CSI.
19. The BS of claim 17, wherein the first CSI comprises non-compressed CSI, and the second CSI comprises compressed CSI, and wherein the second CSI comprises CSI compressed by Slepian-Wolf coding.
17. The apparatus of claim 15, wherein the second CSI comprises CSI compressed by Slepian-Wolf coding.
20. The BS of claim 16, wherein each of the at least one CSI includes at least one of a channel quality information (CQI), a precoding matrix indicator (PMI), or a rank indicator (RI).
18. The apparatus of claim 15, wherein each of the first CSI and the second CSI includes at least one of a channel quality information (CQI), a precoding matrix indicator(PMI), or a rank indicator (RI).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631